Title: From Benjamin Franklin to John Winthrop, 6 June 1770
From: Franklin, Benjamin
To: Winthrop, John


Dear Sir,
London, June 6. 1770
I find among my Papers a Letter of yours, dated Dec. 7. 1769, which I must have had some Months in my Hands; and tho’ I think I have answered it, I am not certain; a Multiplicity of Business during the late Sessions of Parliament having occasioned a Forgetting of some Circumstances. It will only be a little unnecessary Labour if I answer it again.
I did give a particular Answer to Mr. Maskelyne’s Queries relating to Lightning Rods. I have likewise given Sets of Directions for erecting them to several Persons who desired it; and I think that all I know of the matter may be collected from different Parts of my printed Papers. But, as many have not an Opportunity of seeing that Book, to make the thing more publick, I purpose to follow your Advice, and draw up a more compleat Instruction to Workmen than I have yet given, to be inserted in the Magazines. St. Paul’s Church is now guarded agreable to the Directions of a Committee of our Society; and many Gentlemen’s Houses in the Villages round London are now furnished with Conductors.
You will see in the last and the next Volume of Transactions whatever the Society think fit to publish of the Observations received relating to the Transit. Those made in the South Sea are not yet come to hand, but are now daily expected.
Capt. Hall paid me the 52s. you sent per him. I have sent you the Transactions, and I think the Print you mention also, but am not certain. Please to say if you have receiv’d it.

I wonder much that you had not received the Galilean Glasses; and shall write again to Philadelphia about them this Day.
I bespoke your Achromatic Telescope, and I now understand that it is finished. It shall be sent by the first Ship.
Towards the Beginning of last Winter Spots were seen in the Sun here by the naked Eyes of Multitudes of People, the Streets being full of Gazers for several Hours. The Smoke of the Town serv’d the purpose of colour’d Glasses.
Your Observation of the Transit of Mercury I gave to Mr. Maskelyne and to the Society. I suppose it will be printed with one you sent formerly to Mr. Short, which it seems was never published.
I inclose an Extract of Mr. Maskelyne’s Letter to me relating to your last Observation. With the greatest Esteem and Respect, I am ever, Dear Sir, Your most obedient humble Servant
B Franklin
John Winthrop Esqr
 
Endorsed: Recd Septr. 20.
